       Case 1:19-cv-08621-JPC-RWL Document 68 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SECURITIES AND EXCHANGE COMMISSION                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-8621 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
TOM SIMEO                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 23, 2020, the Court held a conference at which it set a briefing schedule for

Plaintiff’s summary judgment motion. In accordance with this schedule, Plaintiff filed its motion

on November 13, 2020. (Dkt. 53.) Defendant’s opposition was due December 4, 2020, but on

November 30, 2020, Defendant filed a letter in which he requested additional time because he had

contracted COVID-19. (Dkt. 59.) The Court granted this request and extended Defendant’s

deadline to January 4, 2021. (Dkt. 60.) On January 5, 2021, the Court received a letter in which

Defendant sought additional time to file his opposition. (Dkt. 62-3.) The Court granted this request

and ordered Defendant to file his opposition by February 4, 2021. (Dkt. 63.) On February 4, 2021,

Defendant filed a letter stating that he was “still very sick and bedridden” and requested an

additional thirty days to file his opposition. (Dkt. 64.) The Court granted this extension and ordered

Defendant to file his opposition by March 4, 2021. (Dkt. 65.)

        Defendant did not file his opposition by March 4, 2021. On March 8, 2021, Plaintiff filed

a letter dated March 5, 2021 in which he states that he “may have been infected a second time by a

mutation of the COVID-19 virus.” (Dkt. 66.) He thus asks for an extension to April 15, 2021. (Id.)
      Case 1:19-cv-08621-JPC-RWL Document 68 Filed 03/08/21 Page 2 of 2




Plaintiff opposes this late request. (Dkt. 67.)

       Defendant’s request, Dkt. 66, is granted in part. Defendant shall file any opposition to

Plaintiff’s motion by April 5, 2021. This will serve as the final extension for Defendant’s

opposition. The Court will not grant further extensions. If Defendant fails to file an opposition to

Plaintiff’s motion for summary judgment, Dkt. 53, by April 5, 2021, the Court will deem Plaintiff’s

motion to be fully submitted. While the Court is sympathetic to Defendant’s claimed health

conditions, Plaintiff’s motion for summary judgment was filed nearly four months ago and must be

resolved as expeditiously as possible. Plaintiff shall file any reply by April 19, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant.

       SO ORDERED.

Dated: March 8, 2021                                  __________________________________
       New York, New York                               JOHN P. CRONAN
                                                        United States District Judge




                                                  2
